136 Nev., Advance Opinion 54
                             IN THE SUPREME COURT OF THE STATE OF NEVADA


                      MARIELA EDITH LOPEZ,                                      No. 79549
                      Appellant,
                      vs.
                      MANUEL DE JESUS SERBELLON
                                                                                FLE
                      PORTILLO,
                                                                                 AUG 0 5 2020
                      Respondent.
                                                                              ELI"'         Bri.7.WN
                                                                           CLERI       ._WiREM COURT
                                                                           BY
                                                                                 rliEF DEPUlY CLERK

                                 Appeal from a district court order in a child custody matter.
                     Eighth Judicial District Court, Family Court Division, Clark County;
                     Rebecca Burton, Judge.
                                 Affirmed in part, reversed in part, and remanded.


                     Hamilton Law and Ryan A. Hamilton, Las Vegas,
                     for Appellant.

                     Manuel de Jesus Serbellon Portillo, La Paz, El Salvador,
                     Pro Se.




                     BEFORE PARRAGUIRRE, HARDESTY and CADISH, JJ.


                                                      OPINION

                     By the Court, HARDESTY, J.:
                                 Through a custody proceeding, appellant Mariela Edith Lopez
                     asked the district court to make the predicate findings necessary to petition
                     the federal government for Special Immigrant Juvenile (SIJ) status. The
                     district court refused to find that the minor child's reunification with
                     respondent Manuel de Jesus Serbellon Portillo was not viable. We take this
SUPREME COURT
        Of
     NEVADA

                                                                                      vo 25'111
(0) 1947A    aNit.
opportunity to address what the court should consider in determining
whether reunification is viable for purposes of SIJ findings. Because the
district court properly awarded Lopez custody but did not properly construe
the controlling statute in determining whether reunification was not viable,
we affirm in part, reverse in part, and remand for further adjudication
consistent with this opinion.'
                                 BACKGROUND
            Lopez gave birth to K.M.L. in El Salvador in 2007. She had
informed K.M.L.'s father, Serbellon Portillo, of her pregnancy. She also
specifically informed Serbellon Portillo via phone of K.M.L.'s birth when
K.M.L. was three months old. Serbellon Portillo has had no communication
with K.M.L., has not sought any contact with K.M.L., and has provided no
support for K.M.L. Serbellon Portillo resides in El Salvador and has Lopez's
contact information or could contact her through her family there, but he
has not done so.
            K.M.L. resided in El Salvador with Lopez's mother until 2017.
At that point, Lopez's mother was no longer able to care for him. Lopez also
feared for K.M.L.'s safety because of increased gang activity in his
Salvadoran neighborhood. In particular, K.M.L.'s neighbors were killed by
gang members. K.M.L. thus relocated to the United States to live with
Lopez.
            Lopez filed the underlying custody action seeking primary
physical and legal custody of K.M.L. and requesting the district court make
the predicate findings necessary for K.M.L. to seek Special Immigrant
Juvenile (SIJ) status from the federal government. Serbellon Portillo was


       'Pursuant to NRAP 34(f)(1), we have determined that oral argument
is not warranted in this appeal.


                                     2
                     personally served with a copy of the custody complaint in both English and
                     Spanish. He did not file a responsive pleading. The district court heard
                     testimony from. Lopez and awarded her primary physical and legal custody.
                     In its order, the district court found that it was in K.M.L.'s best interest to
                     remain with Lopez but stated it was "unable to find that reunification is not
                     viable due to abandonment because this Court is unable to predict whether
                     the father will seek to reunify with the child some time in the future." Lopez
                     appeals.
                                                    DISCUSSION
                                 As we have previously recognized, the federal government
                     "provides a pathway for undocumented juveniles residing in the United
                     States to acquire lawful permanent residency by obtaining SIJ status under
                     8 U.S.C. § 1101(a)(27)(J)." Amaya v. Guerrero Rivera, 135 Nev. 208, 209,
                     444 P.3d 450, 451 (2019). Before an applicant may file a petition with the
                     federal government for SIJ status, the applicant must obtain a state
                     juvenile court order with three findings:
                                 (1) the juvenile is dependent on a juvenile court, [or]
                                 the juvenile has been placed under the custody
                                 of . . . an individual appointed by the court
                                 (dependency or custody prong); (2) due to
                                 abandonment, abuse, neglect, or some comparable
                                 basis under state law, the juveniles reunification
                                 with one or both parents is not viable (reunification
                                 prong); and (3) it is not in the juveniles best
                                 interest to be returned to the country of the
                                 juvenile's origin (best interest prong).
                     Id. at 210, 444 P.3d at 452. NRS 3.2203 provides district courts with
                     jurisdiction to make the SIJ findings when requested in certain proceedings,
                     such as custody proceedings. Here, the first SIJ finding was established by
                     the order awarding Lopez custody of K.M.L. Amaya, 135 Nev. at 211, 444

SUPREME Cow
     oF
     NEVADA
                                                           3
IQ, 1947A   maglsa
P.3d at 452. We turn then to the second SIJ finding—the reunification
prong.
            Lopez argues that the district court erred in interpreting the
reunification prong as requiring a finding that reunification was not
possible, instead of not viable. Reviewing that decision de novo, we agree
with Lopez. See Amaya, 135 Nev. at 210, 444 P.3d at 452 (providing that
this court reviews interpretation of statutes de novo).
            To satisfy the second SIJ predicate, the court must find that
"reunification of the child with one or both of his or her parents [is not]
viable because of abandonment, abuse or neglect or a similar basis under
the laws of this State." NRS 3.2203(3)(b). In the termination-of-parental-
rights context, abandonment of a child is established when the parent's
conduct "evinces a settled purpose on the part of one or both parents to
forego all parental custody and relinquish all claims to the child." NRS
128.012(1). Additionally, a presumption that the parent has abandoned the
child applies in that same context when the parent has not supported the
child or communicated with the child for six months. NRS 128.012(2).
While the district court may look to this definition and presumption of
abandonment for guidance in determining the reunification prong of the SIJ
findings, the SIJ findings do not require as high a burden of abandonment
because the reunification prong only requires that reunification is not
viable, instead of not possible. 8 U.S.C. § 1101(a)(27)(J)(i) (Supp. I 2014),2
NRS 3.2203(3)(b).



      2We    acknowledge that a definition included in 8 U.S.C.
§ 1101(a)(43)(F) has been held unconstitutionally vague by other courts.
See, e.g., Golicov v. Lynch, 837 F.3d 1065 (10th Cir. 2016); Shuti v. Lynch,
828 F.3d 440 (6th Cir. 2016); Dimaya v. Lynch, 803 F.3d 1110 (9th Cir.



                                      4
            In addressing whether the trial court erred in refusing to make
the predicate finding that reunification is not viable with a parent who
allegedly abandoned a child, the District of Columbia Court of Appeals
observed that a court should take "a realistic look at the facts on the ground
in the country of origin and a consideration of the entire history of the
relationship between the minor and the parent in the foreign country." J.U.
v. J.c.P.c., 176 A.3d 136, 140 (D.C. 2018). Further, the J.U. court observed
that the definition of "viable calls for a court to consider whether
reunification is practicable or workable. Id. at 140 (citing Merriam-Webster
New International Dictionary (3d ed. 2002) (defining viable as "capable of
being put into practice: workable), American Heritage Dictionary of the
English Language (3d ed. 1992) (defining viable as "capable of success or
continuing effectiveness; practicable), and Random House Dictionary of the
English Language (21st ed. 1987) (providing that viable means "practicable;
workable)). Addressing the abandonment part of the inquiry, the J.U.
court also reasoned that because the concept of abandonment for the
purpose of SIJ findings is not one that leads to the termination of a parent's
parental rights, a court need only "assess the impact of the history of the
parent's past conduct on the viability, i.e., the workability or practicability
of a forced reunification of parent with minor, if the minor were to be
returned to the home country." Id. at 141.
            In J.U., the father had visited the child regularly in El Salvador
when the child was young. Id. at 142. When the child's mother relocated
to the U.S., however, the child resided in El Salvador with his paternal


2016). Because this matter concerns a definition frorn another subsection
of that statute, we conclude those opinions have no bearing on our decision
in this matter.


                                      5
                     grandfather, who the child thought of as his father. Id. The father never
                     provided financial support for the child, never showed the child affection or
                     cared for the child, and never assumed any parental responsibility for the
                     child other than signing the documents for the child to obtain a passport to
                     travel to the U.S. Id. at 142. After the paternal grandfather died, leaving
                     the child with no place to live in El Salvador, the father did not invite the
                     child to live with him, and the father did not communicate with the child
                     after the child then relocated to the U.S. Id. at 142-43. The trial court found
                     that the mother must have been minimizing the father's involvement in the
                     child's life, and thus, reunification was viable. Id. at 142. The Court of
                     Appeals, however, concluded that "the trial court applied too demanding a
                     standard of both 'viability and 'abandonment,'" as the father had only taken
                     "spasmodic steps in his parental role" and "essentially outsourced all [his
                     parental] duties to others." Id. at 142-43. Therefore, the Court of Appeals
                     concluded that reunification was not viable as it was not practicable or
                     workable to send a child "back to the care of a father who has never fulfilled
                     any day-to-day role in the support, care, and supervision during the boy's
                     lifetime." Id. at 143.
                                 While not many jurisdictions have had the opportunity to
                     provide guidance on determining when abandonment renders reunification
                     not viable for the purpose of SIJ findings, two jurisdictions have adopted
                     the approach set forth in J.U. Romero v. Perez, 205 A.3d 903 (Md. 2019);
                     Kitoko v. Salomao, 215 A.3d 698 (Vt. 2019). In fact, the Court of Appeals of
                     Maryland expanded on J.U. and provided a nonexhaustive list of factors a
                     court should consider in determining whether abuse, neglect, or
                     abandonment indicate that reunification is not viable:
                                 (1) the lifelong history of the child's relationship
                                 with the parent (i.e., is there credible evidence of
SUPREME COURT
      OF
    NEVADA
                                                           6
(0) 1447A   .410.•
            past mistreatment); (2) the effects that forced
            reunification might have on the child (i.e., would it
            impact the child's health, education, or welfare);
            and (3) the realistic facts on the ground in the
            child's home country (i.e., would the child be
            exposed to danger or harm).
Romero, 205 A.3d at 915.
            These cases provide an instructive legal framework for
evaluating the SIJ reunification prong, and we therefore adopt the approach
discussed in J.U., 176 A.3d at 140-43, and Romero, 205 A.3d at 915. While
the district court may look to definitions of abandonment that apply in other
contexts, we caution district courts to remember that because SIJ findings
do not result in the termination of parental rights, the consideration of
whether a parent has abandoned a child such that reunification is not viable
is broader than the consideration of whether a parent's abandonment of a
child warrants termination of the parent's parental rights.
            Because the district court here looked at whether reunification
might be possible in the future instead of looking at the viability of
reunifying K.M.L. with Serbellon Portillo after considering the history of
the parent-child relationship, whether it would be practicable or workable
to send K.M.L. back to Serbellon Portillo's care, and the facts on the ground
in El Salvador, we conclude the district court erred in declining to make the
predicate finding that reunification is not viable under NRS 3.2203(3)(b).
Amaya, 135 Nev. at 210, 444 P.3d at 452. Because no party challenges the
custody decision and the record on appeal does not indicate the district court
abused its discretion by awarding Lopez primary physical and legal custody
of K.M.L., we affirm the custody decision.




                                      7
                              CONCLUSION
              For the purpose of SIJ findings, a district court addressing
whether reunification is not viable should consider the history of the parent-
child relationship, the conditions on the ground in the child's foreign
country, and whether returning the child to the parent in the foreign
country would be workable or practicable due to abandonment, abuse, or
neglect. Because the district court did not apply the proper legal framework
in concluding that it could not find that reunification was not viable, we
reverse the district court's order insofar as it denied Lopez's motion for SIJ
predicate findings, but we affirm the custody aspect of the order. We
remand this case to the district court for further proceedings consistent with
this opinion.



                                                                           J.
                                             Hardesty



We concur:




Parraguirre


                              J.




                                      8